KOHLSAAT, District Judge.
In this case I am of the opinion that the general appearance of defendants to the rule to show cause, and their failure to set up their right to he sued in the state court until after the filing of the second amended petition herein, when for the first time a case was made upon which relief could be obtained against them, did not constitute the consent contemplated in the opinions of the supreme court covering the question of the jurisdiction in which trustees in bankruptcy may bring suit. The exceptions to the referee’s finding are therefore sustained, and the petition dismissed for want of jurisdiction. The trustee is granted leave to bring suit in the proper state court.